          Case 1:19-cv-10995-AT Document 32 Filed 02/11/21 Page 1 of 2



                                                       U.S. Department of Justice

                                                       United States Attorney
                                                       Southern District of New York

                                                        86 Chambers Street, Third Floor
                                                        New York, New York 10007

                                                       February 11, 2021
By ECF
The Honorable Analisa Torres
United States District Court
Southern District of New York
500 Pearl Street
New York, New York 10007
       Re:     Adhikari v. United States of America, 19 CV 10995 (AT)

Dear Judge Torres:

        This Office represents the United States, defendant in this car accident case involving a
Postal Service truck and Plaintiff’s car brought pursuant to the Federal Tort Claims Act. Plaintiff,
a former taxi cab driver, seeks damages of over $5 million for, inter alia, physical and
psychological injuries, and past and future loss of income.

        I write respectfully to request a 45-day extension of the fact discovery deadline from
February 12 to March 29, 2021, with a corresponding adjustment of the remaining schedule. The
request is being made because the undersigned developed complications from a surgery in
December which significantly limited my ability to perform work on this and other cases. On
December 22, 2020, the Court granted a request to extend discovery due to my medical issues.
However, the amount of time needed to recover from this surgery was longer than expected. The
additional time will enable me to complete the resulting backlog of work on this and other cases.
In addition, as to this case, some responses to our subpoenas require that we provide a modified
medical release authorization or address the subpoena to a different entity. Currently, the parties
are scheduled for a second settlement mediation conference on February 22. The Government
has produced its expert report before the end of fact discovery to aid in the mediation process.
The parties have been granted several modifications of the discovery schedule to account for
disruptions caused by the coronavirus and my health issues. The last extension was granted on
December 22, 2020. Plaintiff consents to this request.
          Case 1:19-cv-10995-AT Document 32 Filed 02/11/21 Page 2 of 2



       I thank the Court for its consideration of this request.

                                                        Respectfully,

                                                        AUDREY STRAUSS
                                                        United States Attorney for the
                                                        Southern District of New York


                                                By:     /s/ Brandon Cowart
                                                        BRANDON COWART
                                                        Assistant United States Attorney
                                                        Tel.: (212) 637-2693
                                                        Fax: (212) 637-2686
                                                        E-mail: brandon.cowart@usdoj.gov

cc:   John G. Papadopoulos (by ECF)
         Plaintiff’s Counsel




                                                 2
